DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 7, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by disclosed prior art Holmstrom et al., WO 2018/059689 A1 (Holmstrom hereinafter).
Here is how the reference teach the claims.
Regarding claim 1, Holmstrom discloses a method for controlling a network slice (There is provided mechanisms for quality of service differentiation between network slices; see Holmstrom, abstract), comprising:
binding a network slice established in a bearer network on a basis of a quality of service (QoS) requirement to a user network interface or a virtual sub-interface of the bearer network (Holmstrom discloses association of QoS differentiate PDU flow between an access network entity and network slice used by that flow in a common core network (page 3, lines 12-16). Also with reference to Fig. 2A, Holmstrom discloses Access Network (ANE) is connected to a common core network with a group of core network slice instances, such as, “Core Network Instance A”, “Core Network Instance B”, etc., where each core network instances support scenario specific characteristics. The method comprises providing an access network entity with a relative priority value for a protocol data unit (PDU) flow as given by the relative priority value for the network slice used by that PDU flow, thereby causing differentiation of the quality of service for the network slices (see abstract and Fig. 2A, page 1 lines 19-23). Also see page 9, lines 25-27, “The core network could request QoS authorization for protocol data unit (PDU) flows rather than for bearers. The bearer setup could be replaced by a PDU session setup”), wherein a plurality of network slices with different QoS are bound to different user network interfaces or virtual sub-interfaces (The method comprises obtaining a quality of service class identifier for the PDU flow. The method comprises prioritizing the PDU flow in relation to other PDU flows for which the access network entity provides service according to the relative priority value and the quality of service class identifier, thereby differentiating the quality of service for the network slices; see Holmstrom, page 
Regarding claim 7, Holmstrom discloses a method for controlling a network slice (There is provided mechanisms for quality of service differentiation between network slices; see Holmstrom, abstract), comprising:
binding a network slice group of a non-bearer network to a user network interface or a virtual sub-interface of a bearer network (Holmstrom discloses association of QoS differentiate PDU flow between an access network entity and network slice used by that flow in a common core network (page 3, lines 12-16). Also with reference to Fig. 2A, Holmstrom discloses Access Network (ANE) is connected to a common core network with a group of core network slice instances, such as, “Core Network Instance A”, “Core Network Instance B”, etc., where each core network instances support scenario specific characteristics. The method comprises providing an access network entity with a relative priority value for a protocol data unit (PDU) flow as given by the relative priority 
Regarding claim 13, Holmstrom discloses an apparatus for controlling a network slice (There is provided mechanisms for quality of service differentiation between network slices; see Holmstrom, abstract), comprising a memory and a processor, wherein the memory stores a program which, when executed by the processor (Processing circuitry 210 is provided using any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller, digital signal processor (DSP), etc., capable of executing software instructions stored in a computer program product 1210a (as in Fig. 12), e.g. in the form of a storage medium 230; see Holmstrom, page 17, lines 21-25), cause the processor to perform a method for controlling a network slice (the storage medium 230 may store the set of operations, and the processing circuitry 210 may be configured to retrieve the set of operations from the storage medium 230 to cause the prioritization entity 200 to perform the set of operations. The set of operations may be provided as a set of executable instructions. Thus the processing circuitry 210 is thereby arranged to execute methods as herein disclosed; see Holmstrom, page 18, lines 1-6) comprising:

Regarding claim 14, Holmstrom discloses a non-transitory computer-readable storage medium storing at least one program which, when executed by at least one processor (Processing circuitry 210 is provided using any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller, digital signal processor (DSP), etc., capable of executing software instructions stored in a computer program product 1210a (as in Fig. 12), e.g. in the form of a storage medium 230; see Holmstrom, page 17, lines 21-25), cause the at least one processor to perform a method for controlling a network slice (the storage medium 230 may store the set of operations, and the processing circuitry 210 may be configured to retrieve the set of operations from the storage medium 230 to cause the prioritization entity 200 to perform the set of operations. The set of operations may be provided as a set of executable instructions. Thus the processing circuitry 210 is thereby arranged to execute methods as herein disclosed; see Holmstrom, page 18, lines 1-6) comprising:
binding a network slice established in a bearer network on a basis of a quality of service (QoS) requirement to a user network interface or a virtual sub-interface of the bearer .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Holmstrom et al., WO 2018/059689 A1 (Holmstrom hereinafter), as applied to the claims above and further in view of Bull et al., US 2019/0268973 A1 (Bull hereinafter).
Here is how the references teach the claims.
Regarding claims 2-3 and 8-10, Holmstrom discloses the method for controlling a network slice of claim 1 and the method for controlling a network slice of claim 7. Holmstrom does not explicitly disclose the following features.
Regarding claim 2, further comprising: 
receiving a traffic flow of the network slice group, and
sending the traffic flow to the first network slice bound to the same user network interface or the same virtual sub-interface as the network slice group.
Regarding claim 3, wherein the step of sending the traffic flow to the first network slice bound to the same user network interface or the same virtual sub-interface as the network slice group comprises:
sending the traffic flow to the first network slice bound to the user network interface receiving the traffic flow.
Regarding claim 8, further comprising:
sending a traffic flow of the network slice group to the bearer network according to the user network interface or the virtual sub-interface bound to the network slice group.
Regarding claim 9, wherein the step of sending the traffic flow of the network slice group to the bearer network according to the user network interface or the virtual sub-interface bound to the network slice group comprises:
sending the traffic flow of the network slice group to a physical port bound to the network slice group; or
carrying a local area network information in the traffic flow of the network slice group, wherein the local area network information indicates the virtual sub-interface bound to the network slice group, and sending the traffic flow to the bearer network; or
carrying first information in the traffic flow of the network slice group, wherein the first information has a corresponding relation with the virtual sub-interface; and sending the traffic flow to the bearer network, wherein QoS of the network slice group is same as QoS of the first network slice bound to the virtual sub-interface corresponding to the first information.
Regarding claim 10, wherein the first information comprises at least one of a virtual local area network priority, a differentiated services code point priority, a source internet protocol (IP) address, and a destination IP address.
In the same field of endeavor (e.g., communication system) Bull discloses a method related to an UPF instance which is part of a network slice that is (uniquely) associated with an enterprise of the enterprise SD-WAN that comprises the following features.
Regarding claim 2, further comprising: 
receiving a traffic flow of the network slice group (The tunnel router endpoint may receive, via an N6 interface from a UPF instance of a mobile network, a communication of data packets from an application of a UE (step 706 of FIG. 7 A). The UPF instance may be part of a selected network slice instance (uniquely) associated with an enterprise of the SD-WAN; see Bull, paragraph [0068]. Also see paragraph [0042], “network architecture 300A includes common control network functions (CCNF) 305 and a plurality of slice-specific core network functions 306” and paragraph [0043], “CCNF 305 includes a plurality of network functions (NFs) which commonly support all sessions for UE 302. UE 302 may be connected to and served by a single CCNF 305 at a time, although multiple sessions of UE 302 may be served by different slice-specific core network functions 306”), and
sending the traffic flow to the first network slice bound to the same user network interface or the same virtual sub-interface as the network slice group (The tunnel router endpoint may process and forward the data packets via a selected one of the VPNs in the SD-WAN fabric in accordance with a set of SD-WAN policy rules of a selected SD-WAN policy associated with the application (step 708 of FIG. 7A); see Bull, paragraph 
Regarding claim 3, wherein the step of sending the traffic flow to the first network slice bound to the same user network interface or the same virtual sub-interface as the network slice group (The tunnel router endpoint may process and forward the data packets via a selected one of the VPNs in the SD-WAN fabric in accordance with a set of SD-WAN policy rules of a selected SD-WAN policy associated with the application (step 708 of FIG. 7A); see Bull, paragraph [0068]. Also see paragraph [0084], “Network slice configuration information (e.g. identity, policy, QoS, etc.) may be delivered to the network slice instance (step 1258 of FIG. 12B; step 3 of FIG. 12A). An SD-WAN endpoint may be deployed for connection (e.g. adjacent) to UPF slice instance”)) comprises:
sending the traffic flow to the first network slice bound to the user network interface receiving the traffic flow (the tunnel endpoint router may receive communications from the UPF instance via a transport network between the UPF instance and the tunnel endpoint router (the N6 interface); see Bull, paragraph [0069]. Also see paragraph [0064], “an interface between a UPF instance of a mobile network and a tunnel router endpoint of an SD-WAN is provided (step 604 of FIG. 6A). The UPF instance may be 
Regarding claim 8, further comprising:
sending a traffic flow of the network slice group to the bearer network according to the user network interface or the virtual sub-interface bound to the network slice group (The UPF instance may be configured to receive, in a QoS flow of a PDU session, data packets from an application of a UE, process the data packets of the QoS flow of the PDU session, and send the processed data packets via the N6 interface to the tunnel router endpoint; see Bull, paragraph [0099]. Also see paragraph [0042], “network architecture 300A includes common control network functions (CCNF) 305 and a plurality of slice-specific core network functions 306” and paragraph [0043], “CCNF 305 includes a plurality of network functions (NFs) which commonly support all sessions for UE 302. UE 302 may be connected to and served by a single CCNF 305 at a time, although multiple sessions of UE 302 may be served by different slice-specific core network functions 306”).
Regarding claim 9, wherein the step of sending the traffic flow of the network slice group to the bearer network according to the user network interface or the virtual sub-interface bound to the network slice group (The UPF instance may be configured to receive, in a QoS flow of a PDU session, data packets from an application of a UE, process the data packets of the QoS flow of the PDU session, and send the processed data packets via the N6 interface to the tunnel router endpoint; see Bull, paragraph [0099]. Also see paragraph [0042], “network architecture 300A includes common control network functions (CCNF) 305 and a plurality of slice-specific core network functions 
sending the traffic flow of the network slice group to a physical port bound to the network slice group; or
carrying a local area network information in the traffic flow of the network slice group, wherein the local area network information indicates the virtual sub-interface bound to the network slice group, and sending the traffic flow to the bearer network; or
carrying first information in the traffic flow of the network slice group, wherein the first information has a corresponding relation with the virtual sub-interface; and sending the traffic flow to the bearer network, wherein QoS of the network slice group is same as QoS of the first network slice bound to the virtual sub-interface corresponding to the first information (The UPF instance may be part of a network slice that is (uniquely) associated with an enterprise of the enterprise SD-WAN …. A plurality of mappings between policies associated with different QoS flows via the UPF instance and SD-WAN policies associated with different VPNs of the SD-WAN fabric may be maintained. Each one of at least some of the VPNs may be associated with a different underlying transport mechanism that satisfies characteristics of a specific SD-WAN policy; see Bull, paragraph [0033]).
Regarding claim 10, wherein the first information comprises at least one of a virtual local area network priority, a differentiated services code point priority, a source internet protocol (IP) address, and a destination IP address (In FIG. 9, what is shown is a 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Bull regarding an UPF instance which is part of a network slice that is (uniquely) associated with an enterprise of the enterprise SD-WAN into the method related to quality of service differentiation between network slices of Holmstrom. The motivation to do so is to provide a method related to efficiently using mobile network resources (e.g. the radio interface) and create an additional, completely separate device management solution, that will reduce complexity of operation (see Bull, abstract and paragraph [0004]).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Li et al., US 2017/0079059 A1: discloses a slicing architecture in a wireless communication system which include slicing in both the core network and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/25/2022